



EXHIBIT 10.4


Summary of Compensation Structure for
Non-Associate Directors of Abercrombie & Fitch Co. for Fiscal 2020


Non-Associate Directors


Any officer of Abercrombie & Fitch Co. (the “Company”) who is also a member of
the Board of Directors (the “Board”) of the Company receives no additional
compensation for services rendered as a director. Directors of the Company who
are not employees, or as referred to by the Company, “associates,” of the
Company or of a subsidiary of the Company (“non-associate directors”) are to
receive:


•
an annual cash retainer of $65,000 for Board service (paid quarterly in
arrears);



•
an additional annual cash retainer for each standing committee Chair and member
of $25,000 and $12,500, respectively, other than (i) the Chair and the members
of the Audit and Finance Committee who are to receive an additional annual cash
retainer of $40,000 and $25,000, respectively; and (ii) the Chair of the
Compensation and Organization Committee who is to receive an additional annual
cash retainer of $30,000, in each case for serving in the stated capacity. In
each case, the retainers are paid quarterly in arrears;



•
an additional annual cash retainer for the Company’s Non-Executive Chairman of
the Board as described below under the caption for “Non-Executive Chairman of
the Board Compensation”;



•
an annual grant of restricted stock units (“RSUs”), to be granted on the date of
the annual meeting of stockholders of the Company (if the non‑associate
directors continue to serve after the annual meeting of stockholders) pursuant
to the Abercrombie & Fitch Co. 2016 Long-Term Incentive Plan for Directors (or
any successor plan approved by the Company’s stockholders), and which will vest
on the earlier of (i) the first anniversary of the grant date or (ii) the date
of the next regularly scheduled annual meeting of stockholders of the Company
after the grant date; in each case, subject to earlier vesting in the event of a
non-associate director’s death or total disability or upon termination of
service in connection with a change of control of the Company; and



•
an additional grant of RSUs for the Company’s Non-Executive Chairman of the
Board as described below under the caption for “Non-Executive Chairman of the
Board Compensation.”



For the fiscal year ending January 30, 2021 (“Fiscal 2020”), non-associate
directors received an annual grant of RSUs on the date of the 2020 Annual
Meeting of Stockholders held on May 20, 2020 (the “2020 Annual Meeting”) if they
continued to serve after the 2020 Annual Meeting, with the market value of the
underlying shares of the Company’s Class A Common Stock, $0.01 par value (the
“Common Stock”), on the grant date to be $150,000.


All non-associate directors are reimbursed for their expenses for attending
meetings of the Board and Board committees and receive the discount on purchases
of the Company’s merchandise extended to all Company associates.


Non-Executive Chairman of the Board Compensation


In connection with Terry L. Burman’s assumption of the role of Non-Executive
Chairman of the Board on February 3, 2018, Mr. Burman received and will continue
to receive the following compensation:


•
an additional annual cash retainer of $100,000, paid quarterly in arrears;



•
an additional annual grant of RSUs, with the market value of the shares of
Common Stock underlying this annual grant being equal to $100,000 on the grant
date (the “Non-Executive Chairman RSU Retainer”), to be granted on the date of
the annual meeting of stockholders of the Company (if Mr. Burman continues to
serve after the annual meeting of stockholders) pursuant to the Abercrombie &
Fitch Co. 2016 Long-Term Incentive Plan for Directors (or any successor plan
approved by the Company’s stockholders), and which will vest on the earlier of
(i) the first anniversary of the grant date or (ii) the date of the next
regularly scheduled annual meeting of stockholders of the Company after the
grant date; in each case, subject to earlier vesting in the event of
Mr. Burman’s death or total disability or upon a change of control of the
Company; and





1

--------------------------------------------------------------------------------





•
if Mr. Burman’s service as Non-Executive Chairman of the Board ends for any
reason other than his death or total disability, a pro-rata portion of unvested
RSUs subject to the Non-Executive Chairman RSU Retainer will vest to reflect the
portion of the year that has elapsed between the grant date and the date on
which his service as Non-Executive Chairman of the Board ends.



Impact of COVID-19


As a result of the continued effects of COVID-19 on the Company, the quarterly
payment of the annual cash retainer of $65,000 for Board service was temporarily
reduced by 50% for the second quarter of Fiscal 2020.




2